EXHIBIT 99.1 Contact: ClearOneCommunications,Inc. Greg LeClaire (801) 975-7200 CLEARONE REPORTS FISCAL 2 Salt Lake City, UT –October 29, 2007 – ClearOne Communications, Inc. (NASDAQ: CLRO) today reported financial results for the first quarter of fiscal 2008 ended September 30, 2007. Revenue for the first three months of fiscal 2008 amounted to $9.4 million, the same as in the comparable prior year period.Gross profit was $5.1 million, or 54% of revenues, for both the fiscal 2008 and 2007 first quarters.Gross margin as a percentage of revenues in the fiscal 2008 first quarter decreased slightly compared with the two preceding quarters, due to an increase in the company’s reserve for inventory obsolescence required to account for slow-moving inventory and other manufacturing variances. The company reported an operating loss for the fiscal 2008 first quarter of $1.1 million after estimating and establishing a $1.8 million accrual for a contingent liability.This compares to operating income of $289,000 in the fiscal 2007 first quarter.Net loss was $924,000, or $0.08 per share, compared to net income of $677,000, or $0.06 per diluted share, for the same period last year. “Excluding the fiscal 2008 first quarter accrual for the contingent liability, the company would have reported an operating profit and improved bottom line performance compared with the prior year first quarter,” said Zee Hakimoglu, president, chief executive officer and chairman of ClearOne.“This is due, in part, to our continued focus on enhancing operating efficiencies and managing expenses.” In accordance with Statement of Financial Accounting Standards No. 5,
